Exhibit 10.22

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of February 26, 2010, by and among REG Newco, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), and Biofuels Company
of America, LLC, an Illinois limited liability company (“BCA”).

1. Background. Pursuant to that certain Asset Purchase Agreement dated,
March 14, 2008, by and among the Renewable Energy Group, Inc. (“REG”), Blackhawk
Biofuels, LLC, BCA, Biodiesel Investment Group, LLC and Bunge North America,
Inc. (the “Purchase Agreement”), REG entered into a Registration Rights
Agreement dated May 9, 2008 with BCA to provide BCA with certain registration
rights regarding REG’s equity securities (the “Prior BCA Agreement”). Pursuant
to that certain Second and Amended Agreement and Plan of Merger executed
November 20, 2009, by and among REG, REG Merger Sub, Inc. and the Company (the
“Merger Agreement”), REG Merger Sub, Inc. will merge with and into REG in
exchange for equity securities of the Company distributed to REG stockholders,
including BCA. Pursuant to the Merger Agreement, the Company is obligated to
enter into this Agreement in order to carry over and provide BCA with certain
registration rights regarding the Company’s equity securities. Certain terms
used herein are defined in Section 2 of this Agreement.

2. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:

2007 Registration Rights Agreement: The Amended and Restated Registration Rights
Agreement dated as of July 18, 2007 by and among REG and the other parties
thereto and amended by that First Amendment to the Amended and Restated
Registration Rights Agreement dated June 25, 2008 by and among REG and the other
parties thereto, which agreement terminated the prior Registration Rights
Agreement dated as of August 1, 2006 by and among REG and the other parties
thereto, and which agreement shall be terminated upon closing of the Merger
Agreement and execution of the REG Newco Registration Rights Agreement.

Commission: The Securities and Exchange Commission or any other Federal agency
at the time administering the Securities Act.

Common Stock: The common stock of the Company.

Exchange Act: The Securities Exchange Act of 1934, or any similar Federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Exchange Act of 1934 shall include a reference to the comparable
section, if any, of any such similar Federal statute.

Form S-3: Such form under the Securities Act as in effect on the date hereof or
any registration form under the Securities Act subsequently adopted by the
Commission



--------------------------------------------------------------------------------

that permits inclusion or incorporation of substantial information by reference
to other documents filed by the Company with the Commission.

Holder: BCA or any assignee thereof in accordance with Section 8 hereof.

Initial Offering: The Company’s first firm commitment underwritten public
offering of its Common Stock under the Securities Act.

Person: A corporation, an association, a partnership, a limited liability
company, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.

REG Newco Registration Rights Agreement: The Registration Rights Agreement dated
as of February 26, 2010 by and among the Company and the other parties thereto,
as such agreement may be amended from time to time.

Registrable Securities: (i) The shares of Common Stock issued to BCA pursuant to
the Purchase Agreement

Registration Expenses: All expenses incident to the Company’s performance of or
compliance with Section 3.1 below, including, without limitation, all
registration, filing and National Association of Securities Dealers fees, all
fees and expenses of complying with applicable laws (including securities or
blue sky laws), all word processing, duplicating and printing expenses,
messenger and delivery expenses, the fees and disbursements of counsel for the
Company and of its independent public accountants, including, without
limitation, the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance, the fees and
disbursements of one special counsel for the selling Holders selected by the
selling Holders with the approval of the Company, which approval shall not be
unreasonably withheld, which fees and disbursements shall not exceed $50,000,
premiums and other costs of policies of insurance against liabilities arising
out of the public offering of the Registrable Securities being registered, the
fees and expenses of any special experts retained by the Company in connection
with such offering, the fees and expenses of any qualified independent
underwriter or other independent appraiser participating in any offering
pursuant to the Conduct Rules of the National Association of Securities Dealers,
Inc., all printing, mailing, courier and overnight delivery charges (except to
the extent borne by underwriters), all travel expenses of the Company’s officers
and employees and any other expenses of the Company in connection with attending
or hosting meetings with prospective purchasers of the offered securities, and
any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding Selling Expenses, if any, provided, that,
in any case where Registration Expenses are not to be borne by the Company, such
expenses shall not include salaries of Company personnel or general overhead
expenses of the Company, auditing fees, premiums or other expenses relating to
liability insurance required by underwriters of the Company or other expenses
for the preparation of financial statements or other data normally prepared by

 

2



--------------------------------------------------------------------------------

the Company in the ordinary course of its business or which the Company would
have incurred in any event.

Securities Act: The Securities Act of 1933, or any similar Federal statute, and
the rules and regulations of the Commission thereunder, all as of the same shall
be in effect at the time. References to a particular section of the Securities
Act of 1933 shall include a reference to the comparable section, if any, of any
such similar Federal statute.

Selling Expenses: Underwriting discounts and commissions and stock transfer
taxes relating to Registrable Securities covered by such registration.

3. Registration under Securities Act, etc.

3.1 Company Registration.

(a) If (but without any obligation to do so) the Company proposes to register
under the Securities Act (whether for its own account or otherwise) any of its
Common Stock and solely for cash in connection with a public offering of such
Common Stock (other than (i) a registration relating solely to the sale of
securities to participants in a Company stock plan, (ii) a registration relating
to a corporate reorganization or other transaction under Rule 145 of the
Securities Act, (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities or (iv) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered), the
Company shall, at such time, promptly give each Holder written notice of such
registration. Upon the written request of each Holder given within twenty
(20) days after mailing of such notice by the Company in accordance with
Section 7, the Company shall, subject to the provisions of Section 3.1(c), use
its commercially reasonable efforts to cause to be registered under the
Securities Act all of the Registrable Securities that each such Holder has
requested to be registered.

(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration under this Section 3.1 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration. The expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 3.6
hereof.

(c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 3.1 to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it (or by other
persons entitled to select the underwriters) and enter into an underwriting
agreement in customary form with an underwriter or underwriters selected by the
Company, and then only in such quantity as the underwriters determine in their
sole discretion will not jeopardize the success of the

 

3



--------------------------------------------------------------------------------

offering by the Company. If the total amount of securities, including
Registrable Securities, requested by holders to be included in such offering
pursuant to this Agreement or the REG Newco Registration Rights Agreement
exceeds the amount of securities sold other than by the Company that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Securities, that the
underwriters determine in their sole discretion will not jeopardize the success
of the offering (the securities so included to be apportioned on a pro rata
basis first among the selling holders of registrable securities subject to and
in accordance with the REG Newco Registration Rights Agreement, and then, if any
additional shares may be included in the underwriting, pro rata among the
Holders of Registrable Securities subject to this Agreement according to the
total amount of Registrable Securities owned by each such selling Holder) unless
such offering is the Initial Offering in which case the selling Holders may be
excluded if the underwriters make the determination described above.

3.2 Registration Procedures. If and whenever the Company is required to use its
commercially reasonable efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 3.1 above, the
Company shall as expeditiously as possible:

(a) prepare and as soon thereafter as possible (but with respect to a public
offering other than the Initial Offering, in any event no later than ninety
(90) days after the last request for inclusion in the applicable registration is
timely given to the Company) file with the Commission the requisite registration
statement to effect such registration and thereafter use commercially reasonable
efforts to cause such registration statement to become effective and remain
effective for a period of one hundred twenty (120) days or, if earlier, until
the distribution contemplated by the registration statement has been completed
(the “Effectiveness Period”); provided, however, in the case of any
registrations on Form S-3 that are intended to be offered on a continuous or
delayed basis, the Effectiveness Period shall be extended until all applicable
Registrable Securities thereunder are sold. Notwithstanding the foregoing, the
Company may discontinue any registration of its securities which are not
Registrable Securities at any time prior to the effective date of the
registration statement relating thereto; and provided further, in the event
that, in the good faith judgment of the Company, it is advisable to suspend use
of the prospectus relating to such registration statement for a discrete period
of time (a “Deferral Period”) due to pending or proposed material corporate
developments or similar material events that have not yet been publicly
disclosed and as to which the Company believes public disclosure will be
prejudicial to the Company, the Company shall deliver a certified resolution of
the Board, signed by a duly authorized officer of the Company, to each Holder of
Registrable Securities covered by the Registration Statement to the effect of
the foregoing and such Holders, upon receipt of such certificate, and the
Company agree not to dispose of any Registrable Securities covered by any
registration or prospectus (other than in transactions exempt from the
registration requirements under the Securities Act); provided, however, that the
Company shall not utilize more than four (4) Deferral Periods in any twelve
(12) month period and in no event shall the aggregate length of all such
Deferral Periods in any such

 

4



--------------------------------------------------------------------------------

twelve (12) month period be greater than ninety (90) days. The Effectiveness
Period shall be extended for a period of time equal to any Deferral Period.

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Holder or Holders thereof set forth in such registration
statement;

(c) furnish to each Holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including without limitation all exhibits), such number of copies of the
prospectus contained in such registration statement (including without
limitation each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents, as such Holder may
reasonably request;

(d) use commercially reasonable efforts to register or qualify all Registrable
Securities and other securities covered by such registration statement under
such other securities or blue sky laws of such jurisdictions as each Holder
thereof shall reasonably request, to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary or advisable to enable such
Holder to consummate the disposition in such jurisdictions of the securities
owned by such Holder, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (d) be
obligated to be so qualified or to consent to general service of process in any
such jurisdiction;

(e) use its commercially reasonable efforts to cause all Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities in the United States as may be
necessary to enable the Holder or Holders thereof to consummate the disposition
of such Registrable Securities;

(f) notify each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, or, if for any reason it shall be necessary during
such time period to amend or supplement the registration statement or

 

5



--------------------------------------------------------------------------------

the prospectus in order to comply with the Securities Act, at the request of any
such Holder promptly prepare and furnish to such Holder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such securities, such
prospectus shall (i) not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made or (ii) effect such compliance;

(g) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months, but not more than eighteen (18) months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act, and shall furnish to each such Holder of
Registrable Securities covered by such registration statement at least five
(5) business days prior to the filing thereof a copy of any amendment or
supplement to such registration statement or prospectus and shall not file any
thereof to which any such Holder shall have reasonably objected on the grounds
that such amendment or supplement does not comply in all material respects with
the requirements of the Securities Act or of the rules or regulations
thereunder;

(h) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such registration statement;

(i) use its commercially reasonable efforts to list all Registrable Securities
covered by such registration statement on any securities exchange on which any
of the equity securities of the Company of the same class as the Registrable
Securities are then listed;

(j) cooperate with the underwriters with respect to all roadshows and other
marketing activities as may be reasonably requested by the underwriters; and

(k) enter into such agreements and take such other actions as the Holders of
Registrable Securities covered by a registration statement shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities.

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such Holder and the distribution of such securities as the Company may
from time to time reasonably request in writing.

Each Holder of Registrable Securities agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (f) of this Section 3.2, such Holder
will forthwith discontinue such Holder’s disposition of Registrable Securities
pursuant to the registration statement relating to

 

6



--------------------------------------------------------------------------------

such Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by clause (f) of this
Section 3.2 and, if so directed by the Company, will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice.

3.3 Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement under the Securities Act pursuant to
this Agreement, the Company will give one representative designated by the
Holders of a majority of the Registrable Securities included in such
registration statement, and one special counsel and accounting firm similarly
designated by the Holders of a majority of the Registrable Securities included
in such registration statement, the opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto and
will give each of them such access to its books and records and such
opportunities to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the opinion of such Holders’ counsel, to conduct a
reasonable investigation within the meaning of the Securities Act; unless the
holders of registrable securities under the REG Newco Registration Rights
Agreement shall have appointed a representative, special counsel or accounting
firm with respect to such filing, in which event the Company shall have no
obligation to provide the opportunity to participate to an additional
representative, special counsel or accounting firm, as the case may be,
designated by the Holders of Registrable Securities as provided in this
Section 3.3.

3.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 3 with respect to the
Registrable Securities of any selling Holder that at the request of the Company
such Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Holder’s Registrable Securities.

3.5 Additional Rights of Holders. If any registration statement prepared under
this Agreement refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(a) the insertion therein of language, in form and substance satisfactory to
such Holder to the effect that the holding by such Holder of such securities
does not necessarily make such Holder a “controlling person” of the Company
within the meaning of the Securities Act and is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s debt or
equity securities covered thereby and that such holding does not imply that such
Holder will assist in meeting any future financial requirements of the Company,
or (b) in the event that such reference to such Holder by name or otherwise is
not required by the Securities Act or any rules and regulations promulgated
thereunder, the deletion of the reference to such Holder.

3.6 Expenses of Registration. The Company shall pay all Registration Expenses in
connection with any registration requested pursuant to Section 3.1. Any Selling
Expenses in connection with any registration requested pursuant to Section 3.1
shall be allocated among all

 

7



--------------------------------------------------------------------------------

Holders on whose behalf Registrable Securities of the Company are included in
such registration and the holders on whose behalf registrable securities of the
Company are included in such registration pursuant to the REG Newco Registration
Rights Agreement, on the basis of the respective amounts of the registrable
securities of the Company then being registered on their behalf.

3.7 Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act, the Company will, and hereby
does, indemnify and hold harmless the Holder of any Registrable Securities
covered by such registration statement, its directors and officers, legal
counsel and accountants for such Holder, and each other Person, if any, who
controls such Holder, within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which any of the
foregoing persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such Holder and each such
director, officer, and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding; provided that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by such Holder specifically
stating that it is for use in the preparation thereof; provided further, that
the Company shall not be liable to any Person who participates as an underwriter
in the offering or sale of Registrable Securities or any other Person, if any,
who controls such underwriter within the meaning of the Securities Act, in any
such case to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of such Person’s failure
to send or give a copy of the final prospectus, as the same may be then
supplemented or amended, to the Person asserting an untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus; and provided still
further, that the indemnity agreement contained in this Section 3.7(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld). Such indemnity shall remain
in full force and effect regardless of any

 

8



--------------------------------------------------------------------------------

investigation made by or on behalf of such Holder or any such director, officer,
underwriter or controlling person and shall survive the transfer of such
securities by such Holder.

(b) Indemnification by the Holders. Each Holder, severally and not jointly,
shall indemnify and hold harmless the Company, each director of the Company,
each officer of the Company and each other Person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
Holder selling securities in such registration statement and any officer,
director, legal counsel or accountant or controlling person of any such Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, the
Exchange Act or other federal or state securities law insofar as such losses,
claims, damages, or liabilities (or actions in respect thereto) arise out of or
are based upon any statement or alleged statement in or omission or alleged
omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, if such statement or alleged statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company through an instrument duly executed by such
Holder specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement; provided, however, that the indemnity
agreement contained in this Section 3.7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld. The maximum liability of each Holder for any such
indemnification shall not exceed the amount of aggregate gross proceeds received
by such Holder from the sale of his/its Registrable Securities, except in the
case of willful fraud. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling Person and shall survive the transfer of such
securities by such Holder.

(c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 3.7(a) or (b) above, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action; provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Section 3.7(a) or
(b) above, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against any indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party

 

9



--------------------------------------------------------------------------------

for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release reasonably
acceptable to such indemnified party from all liability in respect to such claim
or litigation.

(d) Other Indemnification. Indemnification similar to that specified in Sections
3.7(a), (b) and (c) above (with appropriate modifications) shall be given by the
Company and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any Federal or state law
or regulation of any governmental authority other than the Securities Act.

(e) Indemnification Payments. The indemnification required by this Section 3.7
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

(f) Contribution. If the indemnification provided for in this Section 3.7 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by a Holder
under this Section 3.7(f) exceed the aggregate gross proceeds from the offering
received by such Holder, except in the case of willful fraud by such Holder. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

3.8 Adjustments Affecting Registrable Securities. The Company will not effect or
permit to occur any combination or subdivision which would adversely affect the
ability of the Holders of Registrable Securities to include such Registrable
Securities in any registration of its securities contemplated by this Section 3
or the marketability of such Registrable Securities under any such registration.

3.9 Subordinate Rights. All rights of Holders of Registrable Securities under
this Agreement shall be subordinate and subject to the rights granted under the
REG Newco Registration Rights Agreement.

 

10



--------------------------------------------------------------------------------

4. Rule 144 and Rule 144A. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act, the
Company will file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the Commission
thereunder (or, if the Company is not required to file such reports, will, upon
the request of any Holder of Registrable Securities, make publicly available
other information) and will take such further action as any Holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the Commission. Upon the request of any Holder of Registrable Securities, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements (at any time after ninety (90) days after the
effective date of the first registration statement filed by the Company). After
any sale of Registrable Securities pursuant to this Section 4, the Company will,
to the extent allowed by law, cause any restrictive legends to be removed and
any transfer restrictions relating to the absence of registration under the
Securities Act to be rescinded with respect to such Registrable Securities. In
order to permit the Holders of Registrable Securities to sell the same, if they
so desire, pursuant to Rule 144A promulgated by the Commission (or any successor
to such rule) (“Rule 144A”), the Company will comply with all rules and
regulations of the Commission applicable in connection with use of Rule 144A.
Prospective transferees of Registrable Securities that are Qualified
Institutional Buyers (as defined in Rule 144A) which would be purchasing such
Registrable Securities in reliance upon Rule 144A may request from the Company
information regarding the business, operations and assets of the Company. Within
five (5) business days after receipt by the Company of any such request, the
Company shall deliver to any such prospective transferee copies of annual
audited and quarterly unaudited financial statements of the Company and such
other information as may be required to be supplied by the Company for it to
comply with Rule 144A.

5. Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) and the Company may take any
action herein prohibited or omit to perform any act herein required to be
performed by it, only if the Company agrees and it shall have obtained written
consents to such amendment, action or omission to act from the Holders of at
least a majority of the Registrable Securities; provided, however, that any such
amendment or consent that would have a material adverse effect on a particular
Holder but would not have a similar material adverse effect on all Holders
generally or would otherwise remove a Holder as a party to this Agreement shall
require the consent of such Holder. Each Holder of any Registrable Securities at
the time or thereafter outstanding shall be bound by any consent authorized by
this Section 5, whether or not such Registrable Securities shall have been
marked to indicate such consent.

6. Nominees for Beneficial Owners. In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the Holder of such Registrable
Securities for purposes of any request or other action by any Holder or Holders
of Registrable Securities pursuant to this Agreement or

 

11



--------------------------------------------------------------------------------

any determination of any number of percentage of Registrable Securities held by
any Holder or Holders of Registrable Securities contemplated by this Agreement.
If the beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership of such Registrable Securities.

7. Notices. Except as set forth in Section 8, all communications provided for
hereunder shall be sent (a) by first-class mail and (i) if addressed to a party
other than the Company, to such party at the address furnished to the Company by
such party, or (ii) if addressed to the Company, at the address of its principal
place of business, Attention: President, or at such other address, or to the
attention of such other officer, as the Company shall have furnished to each
Holder of Registrable Securities at the time outstanding or (b) by electronic
transmission in the manner permitted by the General Corporation Law of the State
of Delaware.

8. Assignment.

(a) The rights to cause the Company to register Registrable Securities pursuant
to Section 3 may be assigned (but only with all related obligations) by (i) a
Holder to a transferee or assignee of such securities who, after such assignment
or transfer, holds at least 250,000 shares of such Holder’s Registrable
Securities (subject to appropriate adjustment for stock splits, stock dividends,
combinations and other recapitalizations and including for purposes of such
calculation the shares of Common Stock then issuable upon conversion of the
Preferred Stock of the Company), or (ii) any Holder who transfers all of its
Registrable Securities to a single transferee or assignee, or (iii) a Holder to
its partners, members, stockholders, subsidiaries or affiliates (the
“Distributees”); provided, however, prior to an assignment pursuant to subclause
(iii), the Distributees shall appoint a single attorney-in-fact for the purpose
of exercising any rights, receiving notices or taking any action under this
Agreement; and provided, further, in each case: (1) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned and (2) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement. For the purposes of determining the number of
shares of Registrable Securities held by a transferee or assignee, the holdings
of transferees and assignees of a partnership or limited liability company who
are partners or retired partners of such partnership or members of such limited
liability company (including spouses and ancestors, lineal descendants and
siblings of such partners or members or spouses who acquire Registrable
Securities by gift, will or intestate succession) shall be aggregated together
and with the partnership or limited liability company, as the case may be. For
purposes of this Agreement, the terms “affiliates” or “affiliated” shall mean,
with respect to any person or entity, any person or entity that, directly or
indirectly, controls or is controlled by or is under common control with such
person or entity. For the purposes of the preceding sentence, the term “control”
shall mean the possession, directly or indirectly, through one or more
intermediaries in the case of any person or entity, of the power or authority,
through ownership of voting securities, by contract or otherwise, to direct the
management, activities or policies of the person or entity.

 

12



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement, any
Registrable Securities transferred or assigned by BCA to Bunge North America,
Inc. shall become “Senior Registrable Securities” under, and entitled to such
rights under, the REG Newco Registration Rights Agreement.

9. Termination. The right of any Holder to request registration or inclusion in
any registration pursuant to Section 3.1 shall terminate at such time as both
(A) all shares of Registrable Securities held or entitled to be held upon
conversion by such Holder may immediately be sold under Rule 144 during any
ninety (90) day period and (B) such Holder holds less than three percent (3%) of
the issued and outstanding shares of Common Stock of the Company.

10. Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof. References herein to Sections are
references to Sections of this Agreement, except as otherwise indicated.

11. Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the Holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof will be
available in the event of any such breach.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal laws of
the State of Delaware, without regard to rules or principles of conflicts of law
requiring the application of the law of another state.

13. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

14. Prior BCA Agreement. Upon closing of the Merger Agreement, the Prior BCA
Agreement is hereby terminated and of no further force or effect, and neither
REG nor BCA shall have any rights, obligations or liabilities under or by reason
of the Prior BCA Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMPANY: REG NEWCO, INC. By:   /s/ Jeffrey Stroburg Name:   Jeffrey Stroburg
Title:   Chief Executive Officer BCA: BIOFUELS COMPANY OF AMERICA By:   /s/ Mark
A. Burke Name:   Mark A. Burke Title:   President REG for purposes of Section 14
only: RENEWABLE ENERGY GROUP, INC. By:   /s/ Jeffrey Stroburg Name:   Jeffrey
Stroburg Title:   Chief Executive Officer

REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE

 

14